Name: 88/207/EEC: Commission Decision of 14 December 1987 amending Decisions 84/73/EEC instituting on the island of Lesbos, prefecture of Lesbos, Greece, a pilot action in preparation for the integrated Mediterranean programmes and 86/39/EEC instituting in the prefecture of Grevena, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic conditions;  regions and regional policy;  regions of EU Member States
 Date Published: 1988-04-13

 Avis juridique important|31988D020788/207/EEC: Commission Decision of 14 December 1987 amending Decisions 84/73/EEC instituting on the island of Lesbos, prefecture of Lesbos, Greece, a pilot action in preparation for the integrated Mediterranean programmes and 86/39/EEC instituting in the prefecture of Grevena, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 095 , 13/04/1988 P. 0011 - 0011*****COMMISSION DECISION of 14 December 1987 amending Decisions 84/73/EEC instituting on the island of Lesbos, prefecture of Lesbos, Greece, a pilot action in preparation for the integrated Mediterranean programmes and 86/39/EEC instituting in the prefecture of Grevena, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) (88/207/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Council has adopted Regulation (EEC) No 2088/85 (1) concerning the integrated Mediterranean programmes; Whereas, by Decision 84/73/EEC (2), as last amended by Decision 86/42/EEC (3), the Commission instituted a pilot action on the island of Lesbos; Whereas, by Decision 86/39/EEC (4), the Commission instituted a pilot action in the prefecture of Grevena; Whereas Article 2 of those Decisions stipulates that the implementation of the pilot actions is to be reviewed at regular intervals by the Commission in consultation with the Member State concerned so that it may be decided whether, and in which aspects, the items set out in Annex 1 should be modified; Whereas it has emerged from further contacts with the competent national authorities that Decision 84/73/EEC and Decision 86/39/EEC should be revised as regards the timetable of implementation of certain particular operations, HAS ADOPTED THIS DECISION: Article 1 In Annex 1 to Decision 84/73/EEC, point 5, 'Timetable', 'From December 1983 to December 1986', is hereby replaced by 'From December 1983 to December 1987'. Article 2 In Annex 1 to Decision 86/39/EEC, point 4, 'Timetable', 'From December 1985 to December 1986', is hereby replaced by 'From December 1985 to December 1987'. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 14 December 1987. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1. (2) OJ No L 44, 15. 2. 1984, p. 18. (3) OJ No L 62, 5. 3. 1986, p. 36. (4) OJ No L 62, 5. 3. 1986, p. 25.